[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                            No. 08-13615                  ELEVENTH CIRCUIT
                                                           FEBRUARY 5, 2009
                        Non-Argument Calendar
                                                           THOMAS K. KAHN
                      ________________________
                                                                CLERK

                        Agency Nos. A96-096-763,
                              A96-096-764

MARIELA SOLAQUE-PRIETO,
RAUL ROJAS-CHARRY,
NATALY ROJAS-SOLAQUE,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (February 5, 2009)

Before WILSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
       Petitioner Mariela Solaque-Prieto (“Petitioner”), with her husband and

daughter, seeks review of the Board of Immigration Appeals’ (“BIA”) decision

affirming the Immigration Judge’s (“IJ”) denial of Petitioner’s application for

asylum. After a thorough review, we conclude that the evidence does not compel

the conclusion that Petitioner suffered past persecution or that she has a well-

founded fear of future persecution. Accordingly, we affirm the BIA’s denial of

asylum and DENY the petition for review.

                                               I.

       Petitioner, a native and citizen of Columbia, entered the United States with a

non-immigrant visa in 2001. After the expiration of her visa, Petitioner filed an

application for asylum, withholding of removal, and CAT relief, claiming that she

had been persecuted in Colombia for her political opinion. She included her

husband and daughter as derivative beneficiaries on her application.

       Based upon Petitioner’s application, the documentary evidence and the

testimony before the IJ, the BIA made its decision on the following facts:1

Petitioner, who worked as a stylist in Ciudad Bolivar, Bogota, was well known for

       1
          The IJ found that Petitioner and her husband were not credible due to numerous
inconsistencies within their testimony and between her application, documentary evidence, and
testimony. Petitioner appealed this credibility determination to the BIA, arguing that the
inconsistencies cited by the IJ were trivial. The BIA, however, found it “unnecessary to address
credibility” because “even if deemed credible,” Petitioner did not sustain her burden of proof
regarding asylum or withholding of removal. Accordingly, because we only review the decision
of the BIA - not the IJ - we must accept the testimony as credible and do not consider the IJ’s
credibility findings. De Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1006 (11th Cir. 2008).
                                                  2
her volunteer work with a community action board. The goal of the board was to

encourage area businesses and engage area youths in sports and cultural activities

that would keep them drug and crime-free. Petitioner first became a volunteer for

the board, which was affiliated with the Colombian Liberal Party, in January of

1999. She and her husband were two of twenty or so members and had no special

leadership role in the organization. Petitioner testified that the urban guerillas of

the FARC disapproved of the community action board because it harmed the

FARC’s efforts to recruit local youths.

      Petitioner and her husband first encountered the FARC at a soccer game in

August of 1999, when two individuals approached them, identified themselves as

FARC members, showed them small weapons, and warned them to stop their

activities and that they were being watched. After that incident, Petitioner and her

husband stopped the work they were doing with the community action board.

Thereafter, they received two threatening phone calls at their house; the first in

September 1999 and the second in October 1999. Both calls were made by persons

identifying themselves as members of the FARC and warned Petitioner and her

husband to stop their work with the community’s youth. Petitioner heard that two

other volunteers of the community action board had also received threats from the

FARC.

      In December 1999, two letters of condolence – one with Petitioner’s name
                                           3
on it – were left on Petitioner’s door. Petitioner understood these letters to be

death threats from the FARC. Subsequently, she and her family moved away from

Bogota and stayed with friends. While she was away, Petitioner’s parents received

messages threatening her and warning her not to return. Upon returning home in

February 2000, Petitioner found a letter from the FARC under her door which

declared that she was a military target. Neither Petitioner nor her husband reported

any of these threats to the police. In April 2000, Petitioner and her family moved

away from Ciudad Bolivar permanently, staying for the first three months in Patio

Bonito, about an hour away.

      In October 2000, over one year after he had ended his involvement with the

community action board, Petitioner’s husband was hit by a car as he walked down

a street in a neighborhood near Patio Bonito. The men in the car identified

themselves as FARC members and called out, “now you know what can happen to

you.” Petitioner’s husband was seriously injured and required extensive medical

care, including a metal plate in his face. After this incident, Petitioner and her

husband applied for and obtained visas to come to the United States. Neither

Petitioner nor her husband reported the vehicular assault to the police, before or

after leaving for the United States.

      Petitioner first traveled to the United States in February 2001; her husband

followed in May 2001. She returned to Colombia in August 2001 and remained in
                                           4
hiding for two months before returning to the United States with her daughter on

October 17, 2001. Since she has been in the United States, Petitioner has heard

from her parents that it was rumored that one member of the community action

board was murdered.

      The United States Department of State’s Colombia Country Report of

Human Rights Practices for 2005 (“2005 Country Report”), which was available at

the time of Petitioner’s hearing, states that the FARC have been known to kill and

kidnap journalists, religious leaders, political candidates, elected officials and

politicians, alleged paramilitary collaborators, and members of the security forces.

      After considering the evidence provided by Petitioner, the IJ found that

Petitioner failed to establish either past persecution or a well-founded fear of future

persecution based on a protected ground. The IJ explained that the community

action board’s goals – to improve business environment and encourage young

adults to remain drug and crime-free – did not constitute a “political opinion;” as

such, any persecution for participation in this group could not be persecution “on

account of a protected ground” as required for asylum. Furthermore, even if

Petitioner was targeted on the basis of her political opinion, the IJ found that she

established no past persecution. The IJ found that she was merely the victim of

unfulfilled threats and that she had not adequately established a connection

between the attack on her husband and any political opinion of Petitioner. The IJ
                                            5
also noted that Petitioner’s fear of future persecution based on a “rumor that an

individual in her group was killed” did not support even “a ten percent chance that

she would be persecuted for her political opinion.” Finally, the IJ found that

Petitioner was alleging persecution by the FARC, a non-governmental entity, and

that she did not establish that the government was unable or unwilling to protect

her from this alleged threat because she never reported any instances of persecution

to the police. Accordingly, the IJ denied Petitioner’s applications for asylum,

withholding of removal, and relief under CAT.

      On appeal, the BIA affirmed the IJ’s decision. It found that the threats and

condolence letters did not rise to the level of persecution and that the evidence did

not support Petitioner’s claim that members of the FARC hit her husband on

account of her political opinions. For these reasons, the BIA found Petitioner had

not established past persecution in Colombia. The BIA further found that the

record, which included the 2005 Country Report for Colombia, did not support

Petitioner’s claim that she was likely to suffer persecution in the future on account

of a protected ground or that she was more likely than not to face torture in

Colombia.

      Petitioner now appeals to this court, arguing that the evidence compels a

finding of past persecution and a well-founded fear of future persecution based on

her political opinion and that, therefore, the BIA erred in denying her application
                                           6
for asylum.2 She asserts that, because the community action board was affiliated

with the Colombian Liberal Party which opposes the FARC, the evidence compels

a finding of a nexus between the FARC’s attack on her husband and her actual or

imputed political opinion. Furthermore, she claims that her past persecution as

well as the 2005 Country Report compels a finding of well-founded fear of future

persecution.

                                              II.

       This court reviews only the decision of the BIA, except to the extent it

expressly adopts the IJ’s opinion. De Santamaria, 525 F.3d at 1006. We review

the BIA’s factual determinations under the substantial evidence test and will

“affirm the [BIA’s] decision if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Id. “To conclude that

the BIA’s decision should be reversed, we must find that the record not only

supports the conclusion, but compels it.” Niftaliev v. U.S. Att’y Gen., 504 F.3d

1211, 1215 (11th Cir. 2007). The fact that evidence in the record may also support

a conclusion contrary to the administrative finding is not enough to justify reversal.

Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004).




       2
        On appeal, Petitioner does not challenge the BIA’s denial of her petition for
withholding of removal or relief under CAT; therefore, she has abandoned these claims. See
Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
                                               7
                                          III.

       An alien in the United States may be granted asylum if the alien meets the

statutory definition of “refugee.” See 8 U.S.C. § 1158(b)(1)(A). The alien has the

burden of proving the “refugee” status that entitles him or her to be considered for

asylum. Mejia v. U.S. Att’y Gen., 498 F.3d 1253, 1256 (11th Cir. 2007); 8 C.F.R.

§ 208.13(a). To establish asylum eligibility based on political opinion, the alien

carries the burden to prove, with credible evidence, either that (1) she suffered past

persecution on account of her political opinion, or (2) she has a “well-founded

fear” that her political opinion will cause her to be persecuted. Sepulveda, 401

F.3d at 1230-31 (citation omitted). “The asylum applicant must establish

eligibility for asylum by offering ‘credible, direct, and specific evidence in the

record.’” Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005).

Furthermore, “[t]o warrant reversal of the BIA’s finding that an alien has failed to

demonstrate a sufficient nexus between [her] political opinion and [her] alleged

persecution, we must be compelled to find that the alien will be persecuted

‘because of’ [her] political opinion.” Rodriguez Morales v. U.S. Att’y. Gen., 488

F.3d 884, 890-91 (11th Cir. 2007) (emphasis in original). The fact that the alleged

persecutor’s actions are motivated by the persecutor’s political belief is

“irrelevant” to the question of whether the alien was persecuted on account of the

alien’s political belief. Id. at 891.
                                           8
      Establishing a history of past persecution creates a rebuttable presumption

that the alien has a fear of future persecution. Forgue, 401 F.3d at 1286. Without

the benefit of this presumption, however, a petitioner may still prove her eligibility

for asylum by showing (1) a subjectively genuine and objectively reasonable fear

of future persecution that is (2) on account of her political opinion. De Santamaria,

525 F.3d at 1007. Although the INA and regulations do not define “persecution,”

this court has indicated that “persecution is an extreme concept, requiring more

than a few isolated incidents of verbal harassment or intimidation, and that mere

harassment does not amount to persecution.” Sepulveda, 401 F.3d at 1231; see

also Gonzalez v. Reno, 212 F.3d 1338, 1355 (11th Cir. 2000).

      In this case, Petitioner does not present evidence which compels a finding

that she suffered past persecution. She complains of a handful of threats related to

her volunteer work, none of which resulted in violence against her. Clearly, these

threats alone do not rise to the level of past persecution. See Sepulveda, 401 F.3d

at 1231. Furthermore, there is no evidence in the record which compels us to find

a connection between the attack on her husband and her volunteer activities. He

was struck by a vehicle in a town one hour away from where the community action

board was active and over one year after both he and his wife had ended their

affiliation with the group. Although Petitioner assumes the crime was related to

her community service because the passengers identified themselves as members
                                           9
of FARC, we can not say that the evidence compels this assumption. See id. at

1229 (finding that evidence of threats against petitioner and the bombing of

petitioner’s workplace did not compel a finding of past persecution because threats

do not rise to the level of persecution and the evidence did not compel the

conclusion that the restaurant bombing was linked to the petitioner’s political

activity).

       Furthermore, even if we were to find a connection between the attack on

Petitioner’s husband and her volunteer work, we agree with the IJ that Petitioner’s

affiliation with the community action board does not constitute protected “political

opinion.” Although she claims the community action board was “affiliated” with

the Colombian Liberal Party, she presents no evidence that her work on the board

furthered the Party’s ideals; rather, by her own testimony, the goals of the board

were to encourage business and to engage local youths in wholesome activities. At

most, Petitioner’s evidence shows that the FARC’s guerillas disapproved of her

work because it interfered with their recruitment efforts. We have held, however,

that “[i]t is not enough to show that [the alien] was or will be persecuted or

tortured due to [the alien’s] refusal to cooperate with the guerrillas.” Sanchez v.

U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir. 2004) (citation omitted) (finding no

nexus between the alien’s political opinion and her alleged persecution, even

though the FARC threatened the alien for refusal to cooperate with them because
                                          10
she was “not in agreement with the way the FARC had destroyed the country”);

see also Rodriguez Morales, 488 F.3d at 891 (holding that evidence that FARC

persecuted petitioner for refusing to perform dental services for their members and

help in spreading their political views did not compel finding that persecution was

on account of political opinion). Accordingly, the fact that Petitioner’s volunteer

work happened to interfere with FARC’s recruitment goals is insufficient to

establish that her service communicated a political opinion.

      Because she does not prove past persecution on the basis of a political

opinion, Petitioner is not entitled to the presumption of a well-founded fear of

future persecution. Without the benefit of this presumption, Petitioner has not

presented evidence compelling an independent finding of an objectively reasonable

fear of future persecution based on her political opinion. She presents no evidence

that her alleged notoriety as a community action board volunteer would outlast her

seven year absence from Colombia. Petitioner’s involvement with the board,

which lasted only about eight months and ended over eight years ago, was as one

of twenty volunteers. She did not hold a leadership position in the organization.

She is aware of only two other members who received threats from the FARC and,

although she claims one member was murdered, her information is based on rumor

and she presents no evidence linking the alleged murder victim to her involvement

in the organization. Furthermore, contrary to Petitioner’s assertions, the 2005
                                          11
Country Report does not compel us to find that Petitioner reasonably fears

persecution. Although the 2005 Country Report notes that the FARC killed and

kidnaped people from many groups in Colombia, including journalists, religious

leaders, politicians, paramilitary collaborators, and members of the security forces,

Petitioner is not a member of any of these targeted groups. Thus, we conclude the

BIA’s finding that Petitioner did not have a well-founded fear of future persecution

is supported by substantial evidence.

      Because the evidence does not compel the conclusion that Petitioner

suffered past persecution or has a well-founded fear of future persecution based

upon her political opinion, we need not consider possible alternative grounds for

denying her asylum claim. Also, because the BIA’s opinion was based upon the

assumption that Petitioner and her husband’s testimony was credible, the IJ’s

adverse credibility findings are not relevant to our review; therefore we need not

consider Petitioner’s arguments regarding the IJ’s credibility findings.

Accordingly, we conclude that the BIA’s denial of Petitioner’s application for

asylum was proper and we deny the petition for review.

      DENIED.




                                          12